

116 SRES 792 ATS: To authorize representation by the Senate Legal Counsel in the case of Chad Michael Frein v. Dianne Feinstein.
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 792IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize representation by the Senate Legal Counsel in the case of Chad Michael Frein v. Dianne Feinstein.Whereas, Senator Dianne Feinstein has been named as a defendant in the case of Chad Michael Frein v. Dianne Feinstein, Civil Action No. 20–CV–0252–LJV, currently pending in the United States District Court for the Western District of New York;Whereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend Members of the Senate in civil actions relating to their official responsibilities: Now therefore, be itThat the Senate Legal Counsel is authorized to represent Senator Feinstein in the case of Chad Michael Frein v. Dianne Feinstein.